Citation Nr: 0324720	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  96-26 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   


REPRESENTATION

Appellant represented by:	Hannah Terhune Carvey, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to August 
1946.  He died in January 1996, and the appellant is the 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The Board notes that the appellant requested a hearing at the 
RO in June 1996.  In February 1997, she withdrew her hearing 
request and indicated that she sought to proceed with her 
appeal.  There are no other outstanding hearing requests of 
record.

The appellant's claim was previously denied by a July 1998 
Board decision.  That decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court) and that 
Court issued a decision regarding the appeal in July 2000; in 
January 2001, mandate was issued with respect to the part of 
that decision that remanded a matter to the Board.  Pursuant 
to In Re: Veterans Claims Assistance Act of 2000, U.S. Vet. 
App. Misc. Order No. 4-00 (Nov. 13, 2000) (en banc), judgment 
was recalled with respect to matters not remanded in the July 
2000 decision.  In a March 2001 Order, the Court replaced the 
part of the July 2000 decision for which judgment was 
recalled.  In the March 2001 Order, the Court vacated the 
Board's July 1998 decision, and the matter of entitlement to 
service connection for the cause of the veteran's death was 
remanded to the Board for development and readjudication. 


FINDINGS OF FACT

1.  The veteran's death certificate showed that he died in 
January 1996 with the immediate cause of death listed as 
hepatocellular carcinoma, with hemochromatosis or 
hemosiderosis noted as underlying causes, and type II 
diabetes mellitus, osteoarthritis, peripheral vascular 
disease, and thrombocytopenia listed as significant 
conditions contributing to death but not resulting in the 
underlying cause of death.

2.  At the time of the veteran's death, service connection 
was in effect for a shell fragment wound of the right thigh 
with fractured femur (Muscle Group XVI); right total knee 
replacement due to residuals of shell fragment wound with 
fractured 
patella, traumatic arthritis patellectomy, ankylosis with 
loose motion; a shell fragment wound of the right shoulder 
(Muscle Group I); shortening of the right lower extremity 
with residuals of fracture right femur; compensatory lumbar 
scoliosis; a shell fragment wound of the right chest (Muscle 
Group XXI); scars of the right neck as residuals of a shell 
fragment wound to the neck (Muscle Group XXIII); scars of the 
left thigh donor site; scars of the left arm; malaria; and a 
shell fragment wound of the left chest (Muscle Group XXI).

3.  The medical evidence of record demonstrates that the 
veteran's exposure to hepatitis C, incurred as a result of 
blood transfusions during surgeries for service-connected 
disabilities caused the veteran's hepatocellular carcinoma, 
the immediate cause of the veteran's death.   




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, in pertinent part, that 
VA shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

This case was remanded to the Board by the Court in a March 
2001 Order, in part, for readjudication under the provisions 
of the VCAA.  The Court held in Holliday v. Principi, 14 Vet. 
App. 280 (2001) that the VCAA was potentially applicable to 
all claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that Section 3A of the VCAA (covering 
the duty to notify and duty to assist provisions of the VCAA) 
did not apply retroactively, and overruled both Holliday and 
Karnas to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
However, VA is not necessarily precluded from providing 
notice to the appellant and her representative of the 
information and evidence necessary to substantiate the 
current claim for VA benefits and which specific evidence, if 
any, the claimant is expected to obtain and submit, and which 
specific evidence will be retrieved by VA.  In fact, as noted 
above, the Court specifically directed the Board to consider 
this case in light of the provisions of the VCAA.

With respect to VA's duty to notify and assist the appellant 
in obtaining information, the Board finds that such 
notification and assistance has been satisfied as the 
appellant's service connection claim is granted herein.  The 
claim is considered to be a grant of the benefit being sought 
on appeal.  See Soyini Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  
Because the Board's decision this date is a total grant of 
the benefits sought on appeal, the Board finds that any 
deficiency in VA's compliance with the notification and duty 
to assist provisions of the VCAA are not prejudicial to the 
appellant.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the appellant's contentions, particularly 
those given at the August 1996 personal hearing; service 
medical records; private medical opinions; and VA medical 
opinions.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
appellant, will be summarized where appropriate.  

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2002).  A service-connected 
disability is one that was contracted in a line of duty and 
was incurred in or aggravated during active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2002).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2002).  In order to be a contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially to cause 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather is must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2002).

In this case, the veteran died in January 1996 at the age of 
75.  His death certificate indicated that the immediate cause 
of death was hepatocellular carcinoma, with hemochromatosis 
or hemosiderosis listed as underlying causes and type II 
diabetes mellitus, osteoarthritis, peripheral vascular 
disease, and thrombocytopenia noted as significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  The death certificate further indicated that 
the veteran died at his residence, and no autopsy was 
performed.

At the time of the veteran's death, service connection was in 
effect for a shell fragment wound of the right thigh with 
fractured femur (Muscle Group XVI), evaluated as 40 percent 
disabling; right total knee replacement due to residuals of 
shell fragment wound with fractured patella, traumatic 
arthritis patellectomy, ankylosis with loose motion, 
evaluated as 40 percent disabling; a shell fragment wound of 
the right shoulder (Muscle Group I), evaluated as 10 percent 
disabling; shortening of the right lower extremity with 
residuals of fracture right femur, evaluated as 10 percent 
disabling; compensatory lumbar scoliosis, evaluated as 10 
percent disabling; and a shell fragment wound of the right 
chest (Muscle Group XXI); scars of the right neck as 
residuals of a shell fragment wound to the neck (Muscle Group 
XXIII); scars of the left thigh donor site; scars of the left 
arm; malaria; and a shell fragment wound of the left chest 
(Muscle Group XXI), all evaluated as noncompensable.  The 
combined disability rating for these disorders was 70 
percent.  

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She contends that 
hepatocellular carcinoma, the immediate cause of death, was 
due to the veteran's service-connected disabilities that were 
contributing and aggravating factors in causing his death.  
The Board has carefully reviewed the evidence and statements 
made in support of the appellant's claim and finds that, for 
reasons and bases to be explained below, the evidence 
supports the appellant's claim and service connection for the 
cause of the veteran's death is therefore granted.  

The medical evidence of record reflects that the veteran was 
the recipient of blood transfusions during surgeries for 
treatment of his service-connected disabilities.  In 
September 1944, he received a blood transfusion for treatment 
of a wound to the right thigh.  The veteran received another 
blood transfusion in December 1945 during surgery on his left 
femur.  

A May 1987 VA outpatient treatment report indicated that the 
veteran had prior medical history for cirrhosis of the liver 
of questionable etiology.  In January 1995, the veteran was 
again diagnosed with cirrhosis of the liver.  The report 
indicated that he had a prior history of liver disease.  An 
MRI showed hemochromatosis in the liver which were highly 
suspicious for hepatocellular carcinoma and a biopsy of the 
hepatic lesion was consistent with this diagnosis.  It was 
noted that the veteran had been diagnosed with cirrhosis in 
1985 with an unknown etiology.  A history of blood 
transfusions was noted. 

In a March 1996 statement, R.W.B., M.D., stated that he had 
been the veteran's attending physician from September 1994 
until his death in January 1996.  In his opinion, the 
veteran's death was at least in part contributed to by his 
chronic debilitating condition, namely his service-connected 
disabilities.  While these disabilities were not directly 
responsible for his death, Dr. B. believed that they played a 
significant role in his ultimate death.  In May 1996, Dr. B. 
stated that the veteran's death from hepatocellular carcinoma 
was "certainly exacerbated" and hastened by his chronic 
debilitating illnesses that he sustained during active 
service.  In his opinion, these disorders contributed to his 
illness and hastened his ultimate death.  

A January 1998 VA medical opinion noted that the veteran had 
long-standing cirrhosis, presumably due to hepatitis C 
infection, that had been acquired at an unknown time, but 
certainly before 1985.  The examiner noted that while service 
connection had not been established for hepatitis C, the 
veteran had lived with cirrhosis of the liver for 10 years 
prior to his death from hepatocellular carcinoma.  The 
examiner stated that it was "not likely" that any of the 
veteran's service-connected disabilities aided or lent 
assistance to the production of death.  However, she 
commented that the veteran's death from hepatocellular 
carcinoma stemmed from years of hepatitis C infection and 
cirrhosis.  

An August 2001 medical opinion indicated that it was as 
likely as not that the veteran's service-connected medical 
conditions contributed to his death.  She stated that the 
veteran's use of certain medications for his service-
connected disabilities were medically documented to cause 
liver damage and cancer of the liver.  With respect to a 
diagnosis of hepatitis C, she stated that the "only possible 
explanation" for the veteran's hepatitis C was the receipt 
of blood transfusions while undergoing surgery for service-
connected disabilities.  

In May 2003, L.D.E., M.D., stated that the veteran's exposure 
to hepatitis C was the most likely cause of his 
hepatocellular carcinoma.  Dr. E. noted that the veteran had 
no history of excessive alcohol use or drug addiction, and 
had no family history of cirrhosis or other conditions 
related to chronic liver disease.  He stated that it was 
"likely" that the veteran's exposure to hepatitis C 
occurred as a result of a service-related injuries, with 
subsequent surgeries, and blood transfusions.  Dr. E. opined 
that the time period from his exposure to hepatitis C from 
transfusions to the development of hepatocellular carcinoma 
was compatible and that hepatitis C was the most common cause 
of hepatocellular carcinoma.  Ultimately, Dr. E. asserted 
that the veteran's exposure to hepatitis C was the most 
likely cause of hepatocellular carcinoma and caused the 
veteran's death.  Moreover, he noted that it was "very 
unlikely" that his medications played a significant role. 

Following a review of the medical evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for the cause of the veteran's death.  
Specifically, competent evidence establishes that it is 
likely that the veteran's immediate cause of death, 
hepatocellular carcinoma, was incurred as a result of his 
hepatitis C exposure.  Moreover, the medical evidence shows 
that the veteran likely incurred hepatitis C as a result of 
blood transfusions received during surgery for disabilities 
of service origin.  As such, treatment of the veteran's 
service-connected disabilities led to hepatocellular 
carcinoma, the fatal disease process that caused the 
veteran's death.  The Board thus finds that since the 
veteran's blood transfusions, and subsequently resulting 
hepatitis C, caused the veteran's death, service connection 
for the cause of the veteran's death is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

